


Exhibit 10.4


EXHIBIT A


REAFFIRMATION OF AND THIRD AMENDMENT TO
UNLIMITED GUARANTY AGREEMENT


This Reaffirmation of and Third Amendment to Unlimited Guaranty Agreement (this
“Amendment”), dated as of the 15th day of November, 2013, is made by and between
Daktronics, Inc., a South Dakota corporation (the “Borrower”) and Bank of
America, N.A. (the “Bank”).


Recitals


A.The Borrower and the Lender are parties to that certain Loan Agreement dated
as of December 23, 2010, as amended by that certain First Amendment to Loan
Agreement dated February 1, 2011, that certain Second Amendment to Loan
Agreement dated November 15, 2011, that certain Third Amendment to Loan
Agreement dated July 2, 2012, that certain Fourth Amendment to Loan Agreement
dated November 9, 2012, and that certain Fifth Amendment to Loan Agreement of
even date herewith (as amended, the “Loan Agreement”), whereby Lender extended
certain credit facilities to the Borrower upon the terms and conditions set
forth in the Loan Agreement.


B.Section 2.1 of the Loan Agreement provides that Bank agrees to make available
to Borrower’s Foreign Subsidiaries, certain Alternative Borrowing, provided
that, among other conditions, the credit available to Borrower under the Loan
Agreement would be reduced dollar-for-dollar by the amount of the Alternative
Borrowing, and provided further that Borrower agrees to unconditionally and
without limitation guarantee such Alternative Borrowing pursuant to the terms of
an Unlimited Guaranty Agreement dated December 23, 2010, as amended by the
Second Amendment to Loan Agreement (changing the principal amount referenced in
paragraph “A” of the Recitals from $10,000,000 to $20,000,000), that certain
Fourth Amendment to Loan Agreement (changing the principal amount referenced in
paragraph “A” of the Recitals from $20,000,000 to $35,000,000), that certain
Fifth Amendment to Loan Agreement (changing the principal amount referenced in
paragraph “A” of the Recitals from $35,000,000 to $40,000,000), that certain
Reaffirmation and First Amendment to Unlimited Guaranty Agreement, dated July 2,
2012 and that certain Reaffirmation and Second Amendment to Unlimited Guaranty
Agreement, dated November 9, 2012 (as amended, the “Guaranty). Capitalized terms
used herein without definition shall have the meanings ascribed in the Loan
Agreement and Guaranty.


C.The parties are in mutual agreement that the Guaranty should be further
amended as provided herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:


1.
Amendments to Guaranty. The Guaranty is hereby amended as follows:



a.
Recital A is hereby amended and restated in its entirety to read as follows:



Borrower and Bank entered into a Loan Agreement dated as of December 23, 2010,
as amended by that certain First Amendment to Loan Agreement dated February 1,
2011, that certain Second Amendment to Loan Agreement dated November 15, 2011,
that certain Third Amendment to

1

--------------------------------------------------------------------------------




Loan Agreement dated July 2, 2012, that certain Fourth Amendment to Loan
Agreement dated November 9, 2012, and that certain Fifth Amendment to Loan
Agreement of even date herewith (as amended, restated, supplemented or modified
from time to time the “Loan Agreement”), pursuant to which, among other things,
Bank agreed to make a revolving loan to Borrower (the “Loan”).


2.No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Guaranty shall remain in full force and effect.


3.Reaffirmation and Acknowledgement of Increased Commitment. Borrower hereby
ratifies and reaffirms all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations
applicable to it in the Guaranty, as amended above and as increased by the Fifth
Amendment to Loan Agreement, and that the Guaranty remains in full force and
effect and is valid, binding and fully enforceable in accordance with its terms.
Further, Borrower acknowledges and confirms the increase in the Revolving Loan
to Forty Million Dollars ($40,000,000) and agrees to the corresponding increase
in its obligations under the Guaranty.


4.
Representations and Warranties. Borrower hereby represents and warrants as
follows:

(a)    it has the corporate power and authority to execute, deliver and perform
the terms and provisions of this Amendment and each other Loan Documents,
including the Guaranty, to which it is a party and has taken all necessary
corporate action to authorize the execution, delivery and performance by it of
this Amendment and each such other Loan Documents;
(b)    it has duly executed and delivered this Amendment and each other Loan
Document to which it is a party, and this Amendment and each such other Loan
Document constitute its legal, valid and binding obligations, enforceable in
accordance with their terms, except to the extent that the enforceability hereof
or thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law); and
(c)    all of the representations and warranties contained in the Guaranty are
correct on and as of the date hereof as though made on and as of such date,
except to the extent that such representations and warranties relate solely to
an earlier date.


5.Miscellaneous. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.




[SIGNATURE PAGE TO FOLLOW]



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed as of the date first written above.






BORROWER:
 
BANK:
DAKTRONICS, INC.
 
BANK OF AMERICA, N.A.
 
 
 
By: /s/ Reece A. Kurtenbach
 
By:  /s/ Matthew Anderson
Name: Reece A. Kurtenbach
 
Name: Matthew Anderson
Title: Chief Executive Officer
 
Title: Senior Vice President, Senior Client
Manager
 
 
 
By: /s/ Sheila M. Anderson
 
 
Name: Sheila M. Anderson
 
 
Title: Chief Financial Officer
 
 





[SIGNATURE PAGE TO REAFFIRMATION OF AND THIRD AMENDMENT TO
UNLIMITED GUARANTY AGREEMENT]







3